Citation Nr: 0832417	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-13 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Grave's Disease.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for Parkinson's disease.



FINDING OF FACT

The veteran's Grave's disease was not incurred in or 
aggravated by service and is unrelated to her active service 
or to any incident therein.


CONCLUSION OF LAW

Grave's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  However, the veteran's diagnosed Grave's disease 
is not a disorder for which service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran asserts that she first developed Grave's disease 
during her period of active service.  She claims misdiagnosis 
and failure to treat the disorder by Wilford Hall Medical 
Center in the Air Force.  However, a review of her service 
medical records does not demonstrate complaints of symptoms 
or findings consistent with Grave's disease or thyroid 
problem, and are negative for a diagnosis of Grave's disease 
or any thyroid problem.  As the veteran's service medical 
records do not reveal a diagnosis of Grave's disease or a 
chronic thyroid problem, the Board finds that there is no 
evidence of a chronic disease in service.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of Grave's 
disease.  38 C.F.R. § 3.303(b).  The veteran contends that 
she has experienced problems with hyperthyroidism since her 
separation from service.  Post-service medical from 2005 and 
2006 show testing positive for hyperthyroidism.  Thyroid 
uptake scan was consistent with Grave's disease.  Subsequent 
treatment records show continued management of Grave's 
disease.  At no time has any treating provider related the 
veteran's Grave's disease, or hyperthyroidism, to her active 
service, or to any incident therein.

On VA examination in March 2008, the veteran reported having 
been seen by primary care physician in 2004, who noted an 
increased heart rate.  As a result, further testing yielded a 
diagnosis of hyperthyroidism.  Furthermore, in 2005, the 
veteran underwent a thyroid ultrasound that revealed 
multinodular goiter, a thyroid uptake scan consistent with 
Grave's disease, and a biopsy positive for hyperthyroidism.  
The veteran reports that her only symptom was tachycardia, 
but her private treatment records from 2005 show that she 
also had some heat intolerance and sweating, and more 
frequent bowel movements.  The veteran reported no 
fatigability, and her weight was stable.  The diagnosis was 
Grave's disease diagnosed after service.  In addressing 
whether the veteran's current Grave's disease was related to 
her period of active service, the examiner noted that the 
veteran's service medical records were negative for 
complaints or diagnosis of Grave's disease.  Furthermore, the 
examiner stated that tachycardia with cycle ergometry is 
common and most often due to deconditioning.  There was no 
evidence of sustained tachycardia even with acute illness 
throughout service.  Thus, the examiner opined that the 
veteran's Grave's disease was less likely than not caused by 
or related to military service.  The Board finds that opinion 
to be persuasive and probative because it was based on a 
review of the veteran's service and post-service records and 
upon examination of the veteran.

The veteran has attributed her Grave's disease to her 
service.  She contends that she had tachycardia noted in 
service, which was the first indication of Grave's disease.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what she experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).

In this case, however, the veteran's testimony indicating 
that her current Grave's disease resulted from her military 
service is not supported by the evidence, as her service 
medical records are silent as to complaints or diagnosis of 
Grave's disease and her-post treatment records do not show 
that her Grave's disease stems from her military service.  
Rucker v. Brown, 10 Vet. App. 67 (1997).
Accordingly, there is no supporting evidence establishing 
that the veteran is reporting a contemporaneous medical 
diagnosis.  Furthermore, while the veteran contends that she 
was misdiagnosed during service, the VA examiner opined that 
her Grave's disease was not related to the tachycardia in 
service.  Her statements alone are not competent to provide 
the required medical nexus, and a medical professional has 
not made that connection.  The veteran's lay assertions are 
not competent evidence and, thus, are insufficient to 
establish a nexus between her Grave's disease and service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's Grave's disease 
first manifested after her period of active service and is 
not related to her active service or to any incident therein.  
As the preponderance of the evidence is against the 
appellant's claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2006; rating 
decisions in September and October 2006; and a statement of 
the case in March 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions. VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession. 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in March 2008.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for Grave's disease is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


